 

Exhibit 10.121

 

(DAIMLERCHRYSLER Letterhead)

 

 

 

DaimlerChrysler

August 31, 2006

Motors Company LLC

 

Commercial Vehicles

 

Mr. Gary Paxton

Dollar Thrifty Automotive Group, Inc.

5330 East 31st Street

Tulsa, Oklahoma 74135

 

Dear Gary,

 

This letter is to confirm our agreement for 2007MY GDP and Risk purchases by DTG
for 30,250 units which are incremental to the units in our agreement dated
October 31, 2002.

 

DaimlerChrysler is in agreement to provide DTG an allocation of 1,350 GDP units
as follows:

 

Body Model

Volume

LWB Minivan

1,350

Total

1,350

 

 

DTG agrees to purchase the following Risk units as listed:

 

 

Body Model

Minimum

Volume

Sebring/Dodge Sedan

6,000

Sebring Convertible

1,000

Liberty

1,000

Charger

3,000

Magnum

1,000

300

4,000

Caliber

4,200

LWB Minivan

2,000

Wrangler

1,000

PT Cruiser

5,000

Grand Cherokee

700

Total

28,900

 

DTG agrees to order 30,250 vehicles for the 07 MY per the allocation mix set
forth above.



 

We appreciate your business and look forward to working together in the years to
come. Please let me know if you have any questions or there is anything else we
can assist you with in the future.

 

Sincerely,

 

/s/ Frank Dankovich                  

F. E. Dankovich

Sr. Manager Daily Rental Sales

 

 

 

Concur: /s/ W. J. Havey             

Date: 8/31/06          

W. J. Havey, Controller

 

 

 

Concur: /s/ Gary Paxton                                        

Date: 9/8/06          

 

Gary Paxton, President & CEO

 

Dollar Thrifty Automotive Group, Inc.

 

 

 

cc:

D. L. Campau

 

G. J. Kolera-Smith

 

P. W. Dougherty

 

L. E. Wilson

 

 

 